                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           )       No. 18-03076-CV-S-MDH
                                                    )
BOBBY HAMMOND,                                      )
                                                    )
                Defendant.                          )

                                            ORDER

       Defendant has filed a Motion requesting his release from custody. (Doc 62.) In his motion,

Defendant asks this Court to “Please Release me.” Id. This action has been referred to the

undersigned for processing and handling. Upon review, the motion will be denied without

prejudice as unauthorized by law.

       By law, Defendant is not authorized to personally file a motion to determine whether he

should be released. See United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section

4247(h) requires that “motions for release from civil commitment be filed by an attorney or legal

guardian for the committed person”) cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020). Here, the

motion is signed by Defendant only, and not filed by his attorney or legal guardian.

       Accordingly, Defendant’s pro se Motion seeking release (doc. 62) is DENIED without

prejudice as unauthorized by law. The Clerk’s Office is directed to send a copy of this Order to

Defendant via regular mail.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: January 5, 2021




            Case 6:18-cv-03076-MDH Document 63 Filed 01/06/21 Page 1 of 1
